 

Exhibit 10.4

 

Execution Version

 

UNCONDITIONAL GUARANTY

 

THIS UNCONDITIONAL GUARANTY (this “Guaranty”) dated as of July 16, 2019 is made
by Grizzly Energy, LLC, a Delaware limited liability company (“Parent”), each of
the undersigned Subsidiaries of the Parent, whether as an original signatory
hereto or as an Additional Guarantor (together with each such Person’s
respective heirs, executors, personal representatives, permitted successors and
permitted assigns, collectively, “Guarantors” and individually, a “Guarantor”),
in favor of Citibank, N.A., as Administrative Agent for the Secured Parties
under and as defined in the Credit Agreement referred to below (in such
capacity, the “Administrative Agent”), and is executed and delivered pursuant to
that certain Term Loan Credit Agreement dated as of July 16, 2019 (as same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Administrative Agent, Citibank,
N.A., as Collateral Agent (“Collateral Agent”), the Lenders party thereto,
Parent and Grizzly Natural Gas, LLC, a Kentucky limited liability company (
“Borrower”).

 

WHEREAS, on April 1, 2019 (the “Petition Date”), Parent, Borrower and certain of
Parent’s indirect subsidiaries (such subsidiaries, collectively with Parent and
Borrower, the “Chapter 11 Debtors”) filed voluntary petitions with the United
States Bankruptcy Court for the Southern District of Texas, Houston Division
(the “Bankruptcy Court”) for relief under Chapter 11 of Title 11 of the United
States Code and commenced their chapter 11 proceedings (the “Chapter 11 Cases”)

 

WHEREAS, the Chapter 11 Debtors shall emerge from bankruptcy on the date hereof
upon the effectiveness of the Plan of Reorganization (as defined in the Credit
Agreement) confirmed by the Bankruptcy Court on July 9, 2019;

 

WHEREAS, Citibank, N.A. in its capacity as administrative agent for the lenders
thereunder (in such capacity, the “Prepetition Administrative Agent”) and as the
issuing bank in respect of letters of credit issued thereunder, and other
financial institutions named and defined therein as lenders, including Citibank,
N.A. in its capacity as a lender (the “Prepetition Lenders” and each a
“Prepetition Lender”) entered into that certain Fourth Amended and Restated
Credit Agreement dated as of August 1, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time through the
Petition Date, the “Prepetition Credit Agreement”). Pursuant to the terms of the
Plan of Reorganization, the Prepetition Administrative Agent and the Prepetition
Lenders agreed, in settlement of their prepetition claims in accordance with the
Plan of Reorganization and on the terms and conditions set forth therein, to
enter into the Credit Agreement;

 

WHEREAS, pursuant to the Plan of Reorganization, concurrently herewith Parent
and Borrower shall execute and deliver the Credit Agreement, and as an
inducement to the Lenders to enter into the Credit Agreement and to make (or be
deemed to make) the loans provided for therein, Guarantors and the
Administrative Agent have agreed to guarantee the payment and satisfaction of
the Obligations (as defined in the Credit Agreement) as more particularly
described herein and to execute and deliver this Guaranty;

 

 

 

 

WHEREAS, each Guarantor is a Subsidiary or Affiliate of Borrower, and each
Guarantor desires that the Lenders and other Secured Parties extend credit and
make other financial accommodations to Parent, Borrower and the other Guarantors
as contemplated by the Credit Agreement, and each Guarantor will directly or
indirectly benefit from such financial accommodations and the use of the loan
proceeds provided under the Credit Agreement; and

 

WHEREAS, each Guarantor, by and through the action of its governing body, has
determined that it may reasonably be expected to benefit, directly or
indirectly, from such Guarantor’s guarantee of the Obligations pursuant to this
Guaranty, all as hereinafter provided.

 

In consideration of the premises and the mutual covenants and agreements herein
contained, the Guarantors hereto agree as follows:

 

1.            Definitions. Terms used herein which are defined in the Credit
Agreement have the meaning provided therefor in the Credit Agreement unless the
context hereof otherwise requires or provides.

 

2.            Guaranty.

 

(a)          Each Guarantor hereby, jointly and severally, absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection or as a surety, the prompt payment in full in
cash when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of all
Obligations and any and all other existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary and whether for
principal, interest, premiums, fees, indemnities, damages, costs, expenses or
otherwise, of any Loan Party arising under (i) any Loan Document or otherwise
with respect to any Loan (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by any holder of the Obligations in connection with the
collection or enforcement thereof), and whether recovery upon such Obligations
and other indebtedness and liabilities may be or hereafter become unenforceable
or shall be an allowed or disallowed claim under any proceeding or case
commenced by or against such Guarantor, Borrower or any other Loan Party under
any Debtor Relief Laws, and including interest that accrues after the
commencement by or against Borrower or any other Loan Party of any proceeding
under any Debtor Relief Laws whether or not the claim for such interest is
allowed in such proceeding (collectively, the “Guaranteed Obligations”).

 

(b)          The books and records of the holders of the Obligations showing the
amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Guarantors and conclusive,
absent manifest error, for the purpose of establishing the amount of the
Guaranteed Obligations at any time. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral securing the Guaranteed Obligations,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

 

UNCONDITIONAL GUARANTYPage 2 



 

 

(c)          Notwithstanding anything contained herein to the contrary, the
Guaranteed Obligations of each Guarantor hereunder shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code or any comparable provisions of any applicable state law.

 

3.            Payment. If any of the Guaranteed Obligations are not punctually
paid when and as the same shall be due and payable, either by its terms or as a
result of the exercise of any power to accelerate, Guarantors shall, immediately
on demand and without presentment, protest, notice of protest, notice of
nonpayment, notice of intent to accelerate, notice of acceleration or any other
notice whatsoever (all of which are expressly waived in accordance with
Section 4 hereof), pay the amount due and payable with respect to such
Guaranteed Obligations to Administrative Agent, at its office as specified in
the Credit Agreement. It is not necessary for Administrative Agent, in order to
enforce such payment by Guarantors, first to institute suit or exhaust its
remedies against Borrower or any other Person liable for the Obligations or such
Guaranteed Obligations, or to enforce its rights against any security given to
secure the Obligations or such Guaranteed Obligations. Administrative Agent is
not required to mitigate damages or take any other action to reduce, collect or
enforce the Guaranteed Obligations. No setoff, counterclaim, reduction or
diminution of any obligation, or any defense of any kind which any Guarantor has
or may have against Borrower or Administrative Agent, Collateral Agent or any
other Secured Party shall be available hereunder to Guarantors. No payment by
any Guarantor shall discharge the liability of Guarantors hereunder until the
Final Discharge Date.

 

4.            Agreements and Waivers. Each Guarantor

 

(a)          agrees to all terms and agreements heretofore or hereafter made by
any Loan Party with Administrative Agent, Collateral Agent, the Lenders and/or
any other holder of any of the Guaranteed Obligations in respect of the Loan
Documents and the Transactions;

 

(b)          agrees that Administrative Agent and Collateral Agent may without
impairing their rights or the obligations of such Guarantor hereunder (i) waive
or delay the exercise of any of its rights or remedies against or release
Borrower or any other Person, including, without limitation, any other Person
who is personally or whose property is liable with respect to the Guaranteed
Obligations or any part thereof (Guarantors and any such other Person or Persons
are hereafter collectively called the “Sureties” and individually called a
“Surety”); (ii) take or accept any other security, collateral or guaranty, or
other assurance of the payment of all or any part of the Guaranteed Obligations;
(iii) release, surrender, exchange, subordinate or permit or suffer to exist any
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustified impairment) of any collateral,
property or security, at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Obligations or the
liability of such Guarantor or any other Surety; (iv) increase, renew, extend,
or modify the terms of any of the Guaranteed Obligations or any instrument or
agreement evidencing the same; (v) apply payments by Borrower, any Surety, or
any other Person, to any of the Guaranteed Obligations; (vi) bring suit against
any one or more Sureties without joining any other Surety or Borrower in such
proceeding; (vii) compromise or settle with any one or more Sureties in whole or
in part for such consideration or no consideration as Administrative Agent may
deem appropriate; or (viii) partially or fully release one or more of any
Guarantor or any other Surety from liability hereunder.

 

UNCONDITIONAL GUARANTYPage 3 



 

 

(c)          agrees that the obligations of such Guarantor under this Guaranty
shall not be released, diminished, or adversely affected by any of the
following, in each case, to the fullest extent permitted by applicable law:
(i) the insolvency, bankruptcy, rearrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of Borrower or any Surety;
(ii) the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason, or the fact that any debt included
in the Guaranteed Obligations exceeds the amount permitted by law; (iii) the
failure of Administrative Agent, any other Secured Party or any other Person to
exercise diligence or reasonable care or to act in a commercially reasonable
manner in the preservation, protection, enforcement, sale or other handling or
treatment of all or any part of such collateral, property or security; (iv) the
fact that any collateral, security, security interest or lien contemplated or
intended to be given, created or granted as security for the repayment of the
Guaranteed Obligations is not properly perfected or created, or proves to be
unenforceable or subordinate to any other security interest or lien; (v) the
fact that Borrower, any other Loan Party or any other Person has any defense to
the payment of all or any part of the Guaranteed Obligations; (vi) any payment
by Borrower or any Surety to Administrative Agent and/or any other Secured Party
is a preference under applicable bankruptcy laws, or for any reason
Administrative Agent and/or any other Secured Party is required to refund such
payment or pay such amounts to Borrower, any such Surety, or any other Person;
(vii) any defenses which Borrower, any other Loan Party or any other Person
could assert on the Guaranteed Obligations, including but not limited to failure
of consideration, breach of warranty, fraud, payment, accord and satisfaction,
strict foreclosure, statute of frauds, bankruptcy, infancy, statute of
limitations, lender liability and usury; or (viii) any other action taken or
omitted to be taken with respect to the Credit Agreement, the Loan Documents,
the Guaranteed Obligations, the security and collateral therefor whether or not
such action or omission prejudices such Guarantor or any Surety, or increases
the likelihood that such Guarantor will be required to pay the Guaranteed
Obligations pursuant to the terms hereof;

 

(d)          to the fullest extent allowed by applicable law, agrees that such
Guarantor is obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether or not particularly described herein, except for the
occurrence of the Final Discharge Date;

 

(e)          to the fullest extent allowed by applicable law, waives all rights
and remedies now or hereafter accorded by applicable law to guarantors or
sureties, including without limitation any defense, right of offset or other
claim which such Guarantor may have against Borrower or which Borrower may have
against Administrative Agent, Collateral Agent, the Lenders and/or any other
Secured Party;

 

(f)          waives all notices whatsoever with respect to this Guaranty or with
respect to the Guaranteed Obligations, including, but without limitation, notice
of (i) any Secured Party’s acceptance hereof or its intention to act, or its
action, in reliance hereon; (ii) the present existence, future incurring, or any
amendment of the provisions of any of the Guaranteed Obligations or any terms or
amounts thereof or any change therein or in the rate of interest thereon;
(iii) any default by Borrower, any other Loan Party or any other Surety; and
(iv) the obtaining, enforcing, or releasing of any guaranty or surety agreement
(in addition hereto), pledge, assignment, or other security for any of the
Guaranteed Obligations;

 

UNCONDITIONAL GUARANTYPage 4 



 

 

(g)          waives notice of presentment for payment, notice of protest,
protest, demand, notice of intent to accelerate, notice of acceleration and
notice of nonpayment, protest in relation to any instrument or agreement
evidencing any of the Guaranteed Obligations, and any demands and notices
required by law, except as such waiver may be expressly prohibited by applicable
law, and diligence in bringing suits against any Surety; and

 

(h)          waives each right to which any of them may be entitled by virtue of
applicable law governing or relating to suretyship and guaranties, including,
without limitation, any rights under the Uniform Commercial Code as in effect at
any time in any applicable jurisdiction, or applicable common law.

 

5.            Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 5 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 5, or
otherwise under this Guaranty, as it relates to such Loan Party, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 5 shall remain in full force and effect until the Final Discharge
Date. Each Qualified ECP Guarantor intends that this Section 5 constitute, and
this Section 5 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

6.            Liability. The liability of each Guarantor under this Guaranty is
irrevocable, absolute and unconditional, without regard to the liability of any
other Person, and shall not in any manner be affected by reason of any action
taken or not taken by Administrative Agent, Collateral Agent, the Lenders and/or
any other Secured Party, which action or inaction is herein consented and agreed
to, nor by the partial or complete unenforceability or invalidity of any other
guaranty or surety agreement, pledge, assignment or other security for, or in
respect of, any of the Guaranteed Obligations. No delay in making demand on
Sureties or any of them for satisfaction of the liability hereunder shall
prejudice Administrative Agent’s right to enforce such satisfaction. All of
Administrative Agent’s rights and remedies shall be cumulative and any failure
of Administrative Agent to exercise any right hereunder shall not be construed
as a waiver of the right to exercise the same or any other right at any time,
and from time to time, thereafter. This is a continuing guaranty of payment, not
a guaranty of collection, and this Guaranty shall be binding upon Guarantors
regardless of how long before or after the date hereof any of the Guaranteed
Obligations were or are incurred.

 

UNCONDITIONAL GUARANTYPage 5 



 

 

7.            Subordination. If Borrower or any other Loan Party is now or
hereafter becomes indebted to one or more Guarantors (such indebtedness and all
interest thereon is referred to as the “Affiliated Debt”) or otherwise has
obligations to one or more Guarantors (together with the Affiliated Debt, the
“Grantor Claims”), such Grantor Claims shall be subordinate in all respects to
the full payment and performance of the Guaranteed Obligations, and no Guarantor
shall be entitled to enforce or receive payment in respect of such Grantor
Claims until the occurrence of the Final Discharge Date. Each Guarantor agrees
that any liens, mortgages, deeds of trust, security interests, judgment liens,
charges or other encumbrances upon any Loan Party’s assets securing the payment
of the Grantor Claims shall be and remain subordinate and junior to all liens,
security interests, judgment liens, charges or other encumbrances upon
Borrower’s and each other Guarantor’s assets securing the payment of the
Guaranteed Obligations, and without the prior written consent of Administrative
Agent, such Guarantor shall not exercise or enforce any creditor’s rights of any
nature against any of Borrower or any other Guarantors to collect the Grantor
Claims (other than demand payment therefor). In the event of the receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceedings involving Borrower or any other Guarantor as a debtor,
Administrative Agent has the right and authority, either in its own name or as
attorney-in-fact for any Guarantor, to file such proof of debt, claim, petition
or other documents and to take such other steps as are necessary to prove its
rights hereunder and receive directly from the receiver, trustee or other court
custodian, payments, distributions or other dividends which would otherwise be
payable upon the Grantor Claims. Each Guarantor hereby assigns such payments,
distributions and dividends to Administrative Agent, and irrevocably appoints
Administrative Agent as its true and lawful attorney-in-fact with authority to
make and file in the name of such Guarantor any proof of debt, amendment of
proof of debt, claim, petition or other document in such proceedings and to
receive payment of any sums becoming distributable on account of the Grantor
Claims, and to execute such other documents and to give acquittances therefor
and to do and perform all such other acts and things for and on behalf of such
Guarantor as may be necessary in the opinion of Administrative Agent in order to
have the Grantor Claims allowed in any such proceeding and to receive payments,
distributions or dividends of or on account of the Grantor Claims.

 

8.            No Subrogation, Contribution or Reimbursement. Until the Final
Discharge Date, notwithstanding any payment made by any Guarantor hereunder or
any set-off or application of funds of any Guarantor by the Administrative Agent
or any other Secured Party, no Guarantor shall be entitled to be subrogated to
any of the rights of the Administrative Agent or any other Secured Party against
Borrower or any other Guarantor or any collateral security or guarantee or right
of offset held by the Administrative Agent or any other Secured Party for the
payment of the Guaranteed Obligations, nor shall any Guarantor seek or be
entitled to seek any indemnity, exoneration, participation, contribution or
reimbursement from Borrower or any other Guarantor in respect of payments made
by such Guarantor hereunder, and each Guarantor hereby expressly waives,
releases and agrees not to exercise any or all such rights of subrogation,
reimbursement, indemnity and contribution. Each Guarantor further agrees that to
the extent that such waiver and release set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement, indemnity and contribution such Guarantor may have
against Borrower or any other Guarantor or against any collateral or security or
guarantee or right of offset held by the Administrative Agent or any other
Secured Party shall be junior and subordinate to any rights the Administrative
Agent and the other Secured Parties may have against Borrower and/or such
Guarantor and to all right, title and interest the Administrative Agent and the
other Secured Parties may have in such collateral or security or guarantee or
right of offset. After the occurrence of an Event of Default and during its
continuance, and as set forth in the Credit Agreement and/or any other Loan
Document, the Administrative Agent, for the benefit of the Secured Parties, may
use, sell or dispose of any item of Collateral or security as it sees fit
without regard to any subrogation rights any Guarantor may have, and upon any
disposition or sale, any rights of subrogation any Guarantor may have shall
terminate.

 

UNCONDITIONAL GUARANTYPage 6 



 

 

9.            Other Indebtedness or Obligations of Guarantors. If any Guarantor
is or becomes liable for any indebtedness owed by Borrower to the Lenders by
endorsement or otherwise other than under this Guaranty, such liability shall
not be affected by this Guaranty, and the rights of Administrative Agent and the
holders of the Guaranteed Obligations hereunder shall be cumulative of all other
rights that Administrative Agent and the holders of the Guaranteed Obligations
may have against such Guarantor. The exercise by Administrative Agent of any
right or remedy hereunder or under any other instrument or at law or in equity
shall not preclude the concurrent or subsequent exercise of any other instrument
or remedy at law or in equity and shall not preclude the concurrent or
subsequent exercise of any other right or remedy. Further, without limiting the
generality of the foregoing, this Guaranty is given by Guarantors as an
additional guaranty to all guaranties heretofore or hereafter executed and
delivered to Administrative Agent and/or any other Secured Party by Guarantors
in favor of Administrative Agent and/or any other Secured Party relating to the
Guaranteed Obligations, and nothing herein shall be deemed to replace or be in
lieu of any other of such previous or subsequent guarantees.

 

10.           Reference to Credit Agreement. Reference is hereby made to the
representations, warranties and covenants of the Loan Parties set forth in the
Credit Agreement. Each Guarantor (a) reaffirms that each such representation and
warranty of the Guarantors in the Credit Agreement and in the other Loan
Documents are true and correct in all material respects with respect to such
Guarantor on and as of the date hereof (except (i) to the extent such
representations and warranties are expressly limited to an earlier date, in
which case, they are true and correct in all material respects as of such
earlier date, (ii) that the representations and warranties contained in Section
7.04 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Section 8.01(a) and (b) of the Credit Agreement
and (iii) that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates), and (b) agrees to comply with the covenants and
agreements of such Loan Party on the terms and provisions set forth therein. If
the Credit Agreement shall cease to remain in effect for any reason whatsoever
during any period prior to the Final Discharge Date, then the terms, covenants,
and agreements set forth therein applicable to the Guarantors shall nevertheless
continue in full force and effect as obligations of each Guarantor under this
Guaranty.

 

11.           Reinstatement. The provisions of Section 12.05(b) of the Credit
Agreement are incorporated herein by reference, mutatis mutandis.

 

12.           Right of Setoff. The provisions of Section 12.08 of the Credit
Agreement are incorporated herein by reference, mutatis mutandis.

 

13.           Costs and Expenses; Indemnity. The provisions of Section 12.03 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
each Guarantor hereby agrees to indemnify all Indemnitees to the same extent
that Borrower is obliged to indemnify Indemnitees pursuant to Section 12.03(b)
of the Credit Agreement.

 

UNCONDITIONAL GUARANTYPage 7 



 

 

14.           Exercising Rights, Etc. No notice to or demand upon any Guarantor
in any case shall, of itself, entitle such Guarantor or any other Guarantor to
any other or further notice or demand in similar or other circumstances. No
delay or omission by Administrative Agent in exercising any power or right
hereunder shall impair such right or power or be construed as a waiver thereof
or any acquiescence therein, nor shall any single or partial exercise of any
such power preclude other or further exercise thereof, or the exercise of any
other right or power hereunder.

 

15.           Governing Law; Jurisdiction; Waiver of Venue; Consent to Service
of Process; Waiver of Jury Trial. The provisions of Sections 12.10, 12.11,
12.12, 12.13 and 12.14 of the Credit Agreement entitled “Governing Law”,
“Submission to Jurisdiction”; “Waiver of Venue”, “Service of Process” and
“Waiver of Jury Trial”, respectively, are incorporated herein, mutatis mutandis,
for all purposes.

 

16.           Notices. Any notice required or permitted to be given under this
Guaranty shall be sent (and deemed received) in the manner and to the addresses
set forth in the Credit Agreement.

 

17.           Benefit; Binding Effect. This Guaranty shall inure to the benefit
of Administrative Agent, Collateral Agent, each Lender, each other Secured
Party, and their respective successors and assigns, and to any interest in any
of the Guaranteed Obligations. All of the obligations of Guarantors arising
hereunder shall be jointly and severally binding on each of the Persons signing
this Guaranty, and their respective successors, assigns, heirs, executors,
administrators and personal representatives (provided, however, that no
Guarantor may, without the prior written consent of Administrative Agent in each
instance, assign or delegate any of its rights, powers, duties or obligations
hereunder, and any attempted assignment or delegation made without
Administrative Agent’s prior written consent shall be void ab initio and of no
force or effect).

 

18.           Entirety. The provisions of Section 12.06(b) of the Credit
Agreement are incorporated herein by reference, mutatis mutandis.

 

19.           Multiple Guarantors. It is specifically agreed that Administrative
Agent may enforce the provisions hereof with respect to one or more Guarantors
without seeking to enforce the same as to all or any other Guarantors. If one or
more additional guaranty agreements (“Other Guaranties”) are executed by one or
more additional guarantors (“Other Guarantors”), which guarantee, in whole or in
part, any of the indebtedness or obligations evidenced by the Loan Documents, it
is specifically agreed that Administrative Agent may enforce the provisions of
this Guaranty or of the Other Guaranties with respect to one or more of the
Guarantors or any one or more of the Other Guarantors under the Other Guaranties
without seeking to enforce the provisions of this Guaranty or the Other
Guaranties as to all or any of the Guarantors or the Other Guarantors. Each
Guarantor hereby waives any requirement of joinder of all or any other Guarantor
or all or any of the Other Guarantors in any suit or proceeding to enforce the
provisions of this Guaranty or of the Other Guaranties. The liability hereunder
of all Guarantors hereunder shall be joint and several.

 

UNCONDITIONAL GUARANTYPage 8 



 

 

20.           Additional Guarantors. From time to time subsequent to the date
hereof, additional Persons may become parties hereto as additional Guarantors
(each, an “Additional Guarantor”), by executing a Joinder Agreement in the form
of Exhibit A hereto and delivering all documentation and other information that
the Administrative Agent or any Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA Patriot
Act. Upon delivery of any such Joinder Agreement to Administrative Agent, notice
of which is hereby waived by each other Guarantor, and acceptance by the
Administrative Agent of such Joinder Agreement, each Additional Guarantor shall
be a Guarantor and shall be as fully a party hereto as if Additional Guarantor
were an original signatory hereto. Each Guarantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Guarantor hereunder, nor by any election of
Administrative Agent not to cause any Subsidiary or Affiliate of Borrower to
become an Additional Guarantor hereunder. This Guaranty shall be fully effective
as to any Guarantor that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Guarantor hereunder.

 

21.           Condition of Borrower. Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
Borrower, the other Loan Parties and any other Guarantor such information
concerning the financial condition, business and operations of Parent, Borrower,
the other Loan Parties and any such other Guarantor as such Guarantor requires,
and that the Administrative Agent, Collateral Agent, the Lenders and/or any
other Secured Party have no duty, and such Guarantor is not relying on the
Administrative Agent, Collateral Agent, the Lenders and/or any other Secured
Party at any time, to disclose to such Guarantor any information relating to the
business, operations or financial condition of Parent, Borrower, the other Loan
Parties or any other Guarantor (each Guarantor waiving any duty on the part of
the Administrative Agent, Collateral Agent, the Lenders and/or any other Secured
Party to disclose such information and any defense relating to the failure to
provide the same).

 

22.           Miscellaneous. No failure by the holders of the Guaranteed
Obligations to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Secured Parties and
each Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by any Guarantor for
the benefit of the Administrative Agent, Collateral Agent, the Lenders and/or
any other Secured Parties or any term or provision thereof.

 

UNCONDITIONAL GUARANTYPage 9 



 

 

23.           Severability. If any provision of this Guaranty is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guaranty shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

24.           Terms Generally; Rules of Construction. Sections 1.04, 1.05, 1.06
and 1.09 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis.

 

[The rest of this page is intentionally left blank. The signature pages follow.]

 

UNCONDITIONAL GUARANTYPage 10 



 

 

IN WITNESS WHEREOF, Guarantors, intending to be jointly and severally legally
bound hereby, have executed this Guaranty as of the date and year first above
written.

 

  GRIZZLY ENERGY, LLC         By: /s/ Ryan Midgett   Name: Ryan Midgett   Title:
Chief Financial Officer         GRIZZLY NATURAL GAS, LLC         By: /s/ Ryan
Midgett   Name: Ryan Midgett   Title: Chief Financial Officer         GRIZZLY
HOLDINGS, LLC         By: Grizzly Natural Gas, LLC     its Sole Member          
By: /s/ Ryan Midgett     Name: Ryan Midgett     Title: Chief Financial Officer  
      GRIZZLY OPERATING, LLC         By: Grizzly Natural Gas, LLC     its Sole
Member           By: /s/ Ryan Midgett     Name: Ryan Midgett     Title: Chief
Financial Officer

 

[Signature Page to Unconditional Guaranty]

 

 

 

 

  GRIZZLY ACQUISITION PARTNERSHIP, LLC         By:   GRIZZLY UPSTREAM
DEVELOPMENT COMPANY, LLC,     its general partner           By: /s/ Ryan Midgett
    Name: Ryan Midgett     Title: Chief Financial Officer         GRIZZLY
ACQUISITION PARTNERSHIP II, LLC         By:   GRIZZLY UPSTREAM DEVELOPMENT
COMPANY II, LLC,     its general partner           By: /s/ Ryan Midgett    
Name: Ryan Midgett     Title: Chief Financial Officer         GRIZZLY ENERGY
ACQUISITION CO., LLC         By: /s/ Ryan Midgett   Name: Ryan Midgett   Title:
Chief Financial Officer         GRIZZLY ENERGY ACQUISITION CO. II, LLC        
By: /s/ Ryan Midgett   Name: Ryan Midgett   Title: Chief Financial Officer

 

[Signature Page to Unconditional Guaranty]

 

 

 

 

  GRIZZLY UPSTREAM DEVELOPMENT COMPANY, LLC         By: /s/ Ryan Midgett   Name:
Ryan Midgett   Title: Chief Financial Officer         GRIZZLY UPSTREAM
DEVELOPMENT COMPANY II, LLC         By: /s/ Ryan Midgett   Name: Ryan Midgett  
Title: Chief Financial Officer         ESCAMBIA ASSET CO. LLC         By: /s/
Ryan Midgett   Name: Ryan Midgett   Title: Chief Financial Officer        
ESCAMBIA OPERATING CO. LLC         By: /s/ Ryan Midgett   Name: Ryan Midgett  
Title: Chief Financial Officer

 

[Signature Page to Unconditional Guaranty]

 

 

 

 

  ADMINISTRATIVE AGENT:       CITIBANK, N.A.         By: /s/ Eamon Baqui   Name:
Eamon Baqui           Title: Vice President         COLLATERAL AGENT:      
CITIBANK, N.A.         By: /s/ Eamon Baqui   Name: Eamon Baqui           Title:
Vice President

 

[Signature Page to Unconditional Guaranty]

 

 

 

 

EXHIBIT A

 

Form of Joinder Agreement

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Joinder Agreement”) is entered into as of
__________, 201___, by the undersigned (“Additional Guarantor”), in favor of
Citibank, N.A., as Administrative Agent for the Secured Parties as defined in
the Credit Agreement referred to below (in such capacity, “Administrative
Agent”).

 

WHEREAS, Grizzly Natural Gas, LLC, a Kentucky limited liability company
(“Borrower”), Grizzly Energy, LLC, a Delaware limited liability company
(“Parent”), Administrative Agent, Collateral Agent and the Lenders party thereto
have entered into that certain Term Loan Credit Agreement dated as of July 16,
2019 (as same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), and as an
inducement to the Lenders to enter into the Credit Agreement and to make the
loans provided for therein, Guarantors have agreed to guarantee the payment and
satisfaction of the Obligations (as defined in the Credit Agreement) and to
execute and deliver this Guaranty; and

 

WHEREAS, pursuant to the Credit Agreement, Parent, Borrower and certain
Subsidiaries and Affiliates of Borrower entered into that certain Unconditional
Guaranty dated as of July 16, 2019 in favor of Administrative Agent (as same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Guaranty”) in order to, among other things, induce the
Lenders to enter into and extend credit and other financial considerations to
Borrower under the Credit Agreement; and

 

WHEREAS, Additional Guarantor is a Subsidiary or Affiliate of Parent, and
Additional Guarantor desires that the Lenders extend credit and other financial
considerations to Borrower as contemplated by the Credit Agreement, and
Additional Guarantor will directly or indirectly benefit from the use of the
loan proceeds by Borrower for the purposes for which the credit is being
extended and other financial considerations provided pursuant to the Credit
Agreement; and

 

WHEREAS, Additional Guarantor, by and through the action of its governing body,
has determined that it may reasonably be expected to benefit, directly or
indirectly, from guarantying Borrower’s indebtedness and other Obligations under
the Credit Agreement, all as provided therein;

 

ACCORDINGLY, Additional Guarantor hereby agrees with Administrative Agent as
follows:

 

1.          Definitions. All capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Guaranty.

 

JOINDER AGREEMENT – Page 1



 

 

2.          Party to Guaranty. Additional Guarantor hereby acknowledges, agrees
and confirms that, by its execution of this Joinder Agreement, Additional
Guarantor will be deemed to be a party to the Guaranty and a “Guarantor” for all
purposes of the Guaranty, and shall have all of the obligations of a Guarantor
thereunder as if it had executed the Guaranty. Additional Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions applicable to Guarantors contained in the Guaranty.
Without limiting the generality of the foregoing terms of this Section 2,
Additional Guarantor hereby, jointly and severally with the other Guarantors,
unconditionally, absolutely and irrevocably guarantees to the Lenders, as
provided in the Guaranty, the due and punctual payment at maturity, whether by
acceleration or otherwise, and the due fulfillment and performance of the
Guaranteed Obligations. Additional Guarantor is jointly and severally liable for
the full payment and performance of the Guaranteed Obligations as a primary
Guarantor.

 

3.          Waiver of Acceptance. Additional Guarantor hereby waives acceptance
by Administrative Agent and the Lenders of the guaranty by Additional Guarantor
under the Guaranty upon the execution of this Joinder Agreement by Additional
Guarantor.

 

4.          Representations and Warranties. Additional Guarantor hereby makes
each representation and warranty set forth in the Guaranty with respect to
itself.

 

5.          Counterparts. This Joinder Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract.

 

6.          Governing Law; Jurisdiction; Waiver of Venue; Consent to Service of
Process; Waiver of Jury Trial. The provisions of Sections 12.10, 12.11, 12.12,
12.13 and 12.14 of the Credit Agreement entitled “Governing Law”, “Submission to
Jurisdiction”; “Waiver of Venue”, “Service of Process” and “Waiver of Jury
Trial”, respectively, are incorporated herein, mutatis mutandis, for all
purposes.

 

7.          Loan Document. This Joinder Agreement is a Loan Document for all
purposes and each reference in any Loan Document to the Guaranty shall mean the
Guaranty as supplemented by this Joinder Agreement.

 

[The remainder of this page is left intentionally blank. The signature pages
follow.]

 

JOINDER AGREEMENT – Page 2



 

 

IN WITNESS WHEREOF, the undersigned Additional Guarantor and Administrative
Agent have executed this Joinder Agreement as of the date first above written.

 

  ADDITIONAL GUARANTOR:             By:                  Name:       Title:    
      Address:                 Facsimile:  

 

JOINDER AGREEMENT – Page 3



 

 

  ADMINISTRATIVE AGENT:       CITIBANK, N.A.                                   
  By:     Name:     Title:           Address:       811 Main Street, Suite 4000
  Houston, TX 77002   Attention: Mr. Phil Ballard   Facsimile No: 281-271-8970  
Telephone: 713-821-4789   Electronic Mail Address:
phil.ballard@citi.com

 

JOINDER AGREEMENT – Page 4



 